The judgment which this appeal seeks to bring under review was rendered June 25, 1926. Our surmise is that the judgment was rendered on a complaint counting on a judgment for appellee against appellant rendered in 1916, but the record of the proceedings in the circuit court does not disclose the fact in such a way as to bring it to the judicial attention of this court. The transcript contains a copy of what we may say purports to be an agreement of counsel, but it is not signed, nor, if it were signed, could the proper assumption of jurisdiction by the trial court nor error in its exercise of jurisdiction, when assumed, be shown by an agreement of counsel unless incorporated in a bill of exceptions showing an exception to the judgment rendered by the court without the intervention of a jury. Chapman v. Hartford Fire Ins. Co.,213 Ala. 255, 104 So. 517. We may add that, except in so far as the right has been restricted by statute, a judgment for a sum certain in money is a debt of record, and as such may be made the foundation of a new action. Ratchford v. Covington County Stock Co., 172 Ala. 461, 55 So. 806. But that avails nothing in this case for the reason that the record before us presents nothing for review. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.